Title: Peter Minor to Thomas Jefferson, 21 November 1810
From: Minor, Peter
To: Jefferson, Thomas


          
            
              Dr Sir
              Ridgway Nov. 21. 1810.
            
             With the greatest care I could use, I do not think I have saved more than half my Benni seed, and that I have not been able to clean to my satisfaction, such as it is tho, amounting to not quite a Bushell, I have sent you & hope you will be able to obtain from it such a sample of oil as will encourage us to prosecute the cultivation—If you can devise any mode to clean it better I would recommend it as there are many defective seed, & some particles of the leaf which may possibly affect the taste of the oil.
            Please to accept a basket of fine eating apples 
            
              Yr Friend &c.
              
 P. Minor
            
          
          
             P.S. I recd yr communication upon the River business yesterday, It shall be submitted to the directors as soon as possible, but I think with you that the matter can be better understood & settled personally than by writing. The directors will all be at Court next & a rule of theirs is to meet on the business of the River the day after every court on one or the other of these days, if you would attend in Charlottesville, I think the business between you could be finally arranged to s the satisfaction of all.
            
              
 P.M.
            
          
        